DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 15-24, 26-30 and 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishida (US 2021/0244109).
Regarding claim 1, Nishida discloses a smart mask comprising: 
one or more filter material layers (see 12 and 1 in fig. 6)configured to cover a portion of a face of a person (para. 41, 2); 
at least one sensor (20, fig. 6) coupled with the one or more filter material layers; 
at least one display (100, fig. 6) coupled with an outside portion of the one or more filter material layers (para. 41); and 
at least one processor (200, fig. 6) coupled with the at least one sensor and the at least one display and configured, upon execution of software instructions stored in a non- transitory computer readable memory (para. 47), to obtain sensor data from the at least one sensor (para. 55),
sense a trigger event (see movement of user’s lips in para. 56) by activation criteria based at least in part on the sensor data (para. 56), 
generate, in response to the trigger event, an input vector (22, fig. 6) from the sensor data, 
generate an image identifier by passing the input vector as an input to an implementation of a mapping function causing the mapping function to output the image identifier (para. 55-56), wherein the image identifier corresponds to at least one image file stored in the non-transitory computer readable memory (para. 50), 
based on the image identifier, obtain image data from the at least one image file (para. 50), and 
render the image data from the at least one image file on the at least one display (para. 56, 50).  
Regarding claim 2, Nishida discloses wherein: 
the image file is obtained from a set of image files stored in the non-transitory computer readable memory (para. 50); and 
the image files in the set of image files are indexed in memory such that each of the image files is retrievable based on a respective image identifier (para. 50, 56).  
Regarding claim 3, Nishida discloses the set of image files are stored within a file system; and the non-transitory computer readable memory is implemented as the file system (para. 50, 56).   
Regarding claim 4, Nishida discloses wherein the image identifier comprises an image file name stored in the file system (para. 50, 56).  
Regarding claim 5, Nishida discloses wherein the set of image files is derived from a machine learning training data set (para. 50; wherein user images are preloaded).
Regarding claim 6, Nishida discloses wherein the machine learning training data set comprises a crowd source training data set (para. 50; wherein e.g. actress images are preloaded).  
Regarding claim 7, Nishida discloses wherein the machine learning training data set comprises a training data set personalized to the person (para. 50; wherein user images are preloaded).  
Regarding claim 8, Nishida discloses wherein the at least one processor is further configured to swap out images in the set of image files with other images (para. 56, 58; wherein image files are displayed/updated in real time).  
Regarding claim 9, Nishida discloses wherein the at least one sensor (20, fig. 6) operates as a filter and is implemented as at least a portion of the one or more filter material layers (see fig. 6 and para. 56; wherein the sensor is a microphone).  
Regarding claim 15, Nishida discloses further comprising a pocket (12, fig. 6) in which the at least one sensor is disposed (fig. 6; wherein the sensor includes sensor wirings).  
Regarding claim 16, Nishida discloses wherein the at least one sensor comprises at least one porous material (para. 56; wherein the sensor is a microphone).  
Regarding claim 17, Nishida discloses wherein the at least one sensor comprises a stack of porous material layers including the at least one porous material (para. 56; wherein the sensor is a microphone).  
Regarding claim 18, Nishida discloses wherein the at least one display comprises a porous display or a perforated display allowing the person to breather through the at least one display (see 101, fig. 6 and para. 43)  
Regarding claim 19, Nishida discloses wherein the at least one display is directly connected to the one or more filter material layers (see fig. 6 and para. 41).
Regarding claim 20, Nishida discloses wherein the at least one display is indirectly connected to the one or more filter material layers via one or more intervening layers (see fig. 6 and para. 41).  
Regarding claim 21, Nishida discloses wherein the image data from the at least one image file represents at least one of a default image, a silent position, a neutral position, a phoneme, an emoted facial position, an emoticon, a celebrity, a cartoon, a sign language sign, a text message, a translated text, an image of an animate object, an image of an inanimate object, image of a portion of a body, and a custom image (para. 50, 56, 58).  
Regarding claim 22, Nishida discloses wherein the image data corresponds to a phoneme transition image (para. 56).  
Regarding claim 23, Nishida discloses wherein the phoneme transition image comprises an animation image (para. 56, 50).  
Regarding claim 24, Nishida discloses wherein the sensor data comprises time series data (para. 56, 50; wherein facial images are updated in real time).
Regarding claim 26, Nishida discloses wherein the sensor data includes real-time sensor data (para. 56).
Regarding claim 27, Nishida discloses wherein the activation criteria includes generating the trigger event periodically, at least every 1 millisecond, or at least every 5 milliseconds (para. 56).  
Regarding claim 28, Nishida discloses wherein the at least one processor is configured to, upon execution of the software instructions stored in the non-transitory computer readable memory, obtain a default image from the non-transitory computer readable memory for a non-triggered even (para. 56; wherein e.g. when the mouth is at rest the outputted default image is the mouth at rest).  
Regarding claim 29, Nishida discloses wherein the mapping function is implemented as a classifier (para. 56).  
Regarding claim 30, Nishida discloses wherein the mapping function is based on at least one of a support vector machine, a neural network, a look up table, a nearest neighbor search algorithm, a random forest algorithm, a location-based function, and a vote for an image to be displayed (para. 56; wherein particular input signals (from the sensor into the processor) result in particular output images (sent from the processor to the display)).  
Claims 33-34 are rejected for the same reasons as claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida in view of Duncan (US 2016/0029716).
Regarding claim 31, Nishida fails to disclose associating a stored image with  a particular location. 
Duncan discloses wherein the mapping function, based on a location of the smart mask, outputs the image identifier (para. 33; wherein images are mapped to specific locations).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Duncan in the device of Nishida. The motivation for doing so would have been to provide the ability for a user to set which images are to be displayed on the mask based on e.g. the location of the user (Duncan; para. 33). Ultimately creating a more user defined experience.  
Regarding claim 32, Duncan discloses wherein the image data includes: a face image when the location of the smart mask is a formal setting location (para. 33, 35; wherein images are user defined based on location); and a purchased image when the location of the smart mask is an informal setting location (para. 33, 35; images may be custom).  

Allowable Subject Matter
Claims 10-14 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628